GPS FUNDS I GUIDEMARKSM CORE FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/13/11 Alcoa, Inc. JPMorgan Securities Citigroup Global Markets, Inc.; Credit Suisse; JPMorgan Securities; Morgan Stanley; RBS Securities Corp.; Merrill Lynch, Pierce, Fenner & Smith, Inc.; Barclays Capital, Inc.; BNP Paribas Securities Corp.; Deutsche Bank Securities, Inc.; Mitsubishi UFJ Securities (USA), Inc.; ANZ Securities, Inc.; Banco Bilbao Vizcaya Argentaria, S.A.; BMO Capital Markets Corp.; BNY Mellon Capital Markets LLC; Goldman Sachs & Co.; UBS Secruities LLC; Commerz Markets LLC; Banca IMI S.p.A.; SMBC Nikko Capital Markets Ltd.; SG Americas Securities LLC; U.S. Bancorp Investments, Inc.; The Williams Capital Group L.P. 04/14/11 Santander Holdings USA JPMorgan Securities Goldman Sachs & Co.; JPMorgan Securities; Barclays Capital, Inc.; Santander Investment Securities, Inc. 04/26/11 AT&T, Inc. BOA Securities Bank of America Merrill Lynch; Citigroup Global Markets, Inc.; Goldman Sachs & Co.; Wells Fargo & Co.; Aladdin Capital LLC; Banca IMI; Mizuho Securities USA, Inc.; Samuel A. Ramirez & Co., Inc.; Williams Capital Group LP 05/19/11 International Lease Finance Corp. JPMorgan Securities Barclays Capital, Inc.; Deutsche Bank Securities, Inc.; Goldman Sachs & Co.; JPMorgan Securities; Macquarie Capital USA, Inc.; Merrill Lynch, Pierce, Fenner & Smith; Morgan Stanley & Co., Inc.; RBC Capital Markets; UBS Securities LLC 06/02/11 Coventry Health Care, Inc. JPMorgan Securities Citigroup Global Markets, Inc.; JPMorgan Securities; Merrill Lynch, Pierce, Fenner & Smith; Barclays Capital; Goldman Sachs & Co.; UBS Securities LLC; U.S. Bancorp Investments, Inc.; Wells Fargo Securities LLC 06/21/11 Lincoln National Corp. UBS Securities Goldman Sachs & Co.; UBS Securities LLC; Raymond James & Associates, Inc.; Sandler O'Neill & Partners; Williams Capital Group LP 08/16/11 Dentsply International Morgan Stanley Securities Citigroup Global Markets, Inc.; Morgan Stanley & Co., Inc.; Wells Fargo Securities LLC; Commerz Markets LLC; Goldman Sachs & Co.; HSBC Securities; JPMorgan Securities; Mitsubishi UFJ Securities USA, Inc.; PNC Capital Markets; TD Securities USA LLC 08/24/11 Illinois Tool Works, Inc. JPMorgan Securities JPMorgan Securities; Merrill Lynch, Pierce, Fenner & Smith; Banca Caboto SPA; Citigroup Global Markets, Inc.; Commerz Markets LLC; HSBC Securities; ING Financial Markets; SG Americas Securities LLC; UBS Securities LLC; Banco Bilbao Vizcaya Argentaria; BMO Capital Markets Corp.; Danske Bank; Goldman Sachs & Co.; Loop Caiptal Markets LLC; Mizuho Securities USA, Inc.; Nab Securities LLC; Wells Fargo Securities LLC 09/13/11 Hewlett-Packard Co. Barclays Capital, Inc. Barclays Capital, Inc.; Citigroup Global Markets, Inc.; Credit Suisse Securities USA LLC; HSBC Securities; Merrill Lynch, Pierce, Fenner & Smith; Morgan Stanley & Co. Inc.; UBS Securities LLC; BNP Paribas Securities Corp.; Deutsche Bank Securities, Inc.; Goldman Sachs & Co.; Mitsubishi UFJ Securities USA, Inc.; RBS Securites, Inc.; Santander Investment Securities, Inc.; SG Americas Securities LLC; U.S. Bancorp Investments, Inc.; Wells Fargo Securities LLC 09/14/11 Intel Corp. Bank of America Citigroup Global Markets, Inc.; Goldman Sachs & Co.; Merrill Lynch, Pierce, Fenner & Smith; Credit Suisse Securities USA LLC; Needham & Co., Inc.; RBS Securities, Inc.
